in this case. Even assuming the truth of appellant's assertion that he
                    handed the petition to a prison official on November 4, 2013, he fails to
                    demonstrate that the petition was actually received by the district court
                    on November 5, 2013, the deadline for filing a timely petition. To the
                    extent that appellant contends that the petition was timely because he
                    handed it to a prison official within the one-year time period, this
                    argument fails as this court does not recognize the "prison mailbox rule"
                    for purposes of filing a post-conviction petition for a writ of habeas corpus.
                    See Gonzales v. State, 118 Nev. 590, 594-95, 53 P.3d 901, 903-04 (2002).
                    Therefore, appellant fails to demonstrate good cause for the delay.
                    Accordingly, we
                                ORDER the judgment of the district court AFFIRMED. 1



                                                                     LiCtit_v
                                                        Hardesty


                                                                  ear
                                                                    reio                 J.
                                                        Douglas




                                                        Cherry


                          1-The  opening brief does not comply with the formatting
                    requirements of NRAP 32(a)(4) because it does not have one-inch margins
                    on all four sides. We caution appellant's counsel that future failure to
                    comply with the applicable rules when filing briefs in this court may result
                    in the imposition of sanctions.




SUPREME COURT
       OF
    NEVADA
                                                           2
(0) 1947A 454P149
                   cc: Hon. David A. Hardy, District Judge
                        The Williamson Law Office, PLLC
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    ce.